I dissent and vote for a trial of the issues tendered by the pleadings as to whether the provisions of the New York State Labor Relations Law (Labor Law; Cons. Laws, ch. 31) are applicable to, and give to the defendant Labor Relations Board jurisdiction over, the plaintiff, to which has been accorded by law the power to act as a trustee and to perform those other functions peculiar to a bank. A majority of the court rests the decision in the case at bar upon the ruling in Matter ofMetropolitan Life Ins. Co. v. New York State Labor RelationsBoard (280 N.Y. 194). I believe the decision in that case does not determine the following questions presented by the present action: (1) Does the New York State Labor *Page 751 
Relations Board have jurisdiction over a bank and its employees? (2) Does public policy, as declared by the Legislature in the New York State Labor Relations Act, forbid the application of that statute to a banking institution?